EXHIBIT 10.46

 

* Please note that anything marked out with “X” in this Master Agreement for
Banking Support Services or any exhibit, schedule, or addendum hereto indicates
that such information has been redacted pursuant to a confidential treatment
request being simultaneously filed with the Commission pursuant to Rule 24b-2 of
the Securities Exchange Act of 1934 and Section 552(b)(4) of the Freedom of
Information Act.

 

First-Citizens Bank & Trust Company

MASTER AGREEMENT FOR BANKING SUPPORT SERVICES

 

This Master Agreement for Banking Support Services (“Agreement”) is made and
entered into effective as of June 15, 2005 by and between First-Citizens Bank &
Trust Company, a North Carolina banking corporation (“FCB”), and CapitalBank, a
South Carolina banking corporation (the “Client”).

 

Section 1 - Definitions

 

The following definitions shall apply for purposes of this Agreement.

 

Addendum has the meaning set forth in Section 3b of this Agreement.

 

Affiliate means, in respect of the first entity, a second entity in which the
voting interests are majority owned by either the first entity or another entity
that owns a majority of the voting interests in the first entity.

 

Agreement has the meaning set forth in the first paragraph of this Agreement.

 

Authorized Representative of a party means an individual designated as such in a
Notice signed by a senior vice president or higher authority of that party and
whose designation as such has not been terminated in a Notice signed by a senior
vice president or higher authority of that party. A party may have more than one
Authorized Representative.

 

Client has the meaning set forth in the first paragraph of this Agreement.

 

Exhibit has the meaning set forth in Section 3b of this Agreement.

 

FCB has the meaning set forth in the first paragraph of this Agreement.

 

Implementation Date means the date the Services have been fully implemented and
are available to Client and its Affiliates in their daily operations as
contemplated by this Agreement.

 

Notice means a communication given by one party to the other party strictly in
accordance with the requirements of Section 16c.

 

Original Term has the meaning set forth in Section 2a of this Agreement.



--------------------------------------------------------------------------------

Schedule has the meaning set forth in Section 3b of this Agreement.

 

Services has the meaning set forth in Section 3a of this Agreement.

 

Section 2 - Term

 

a. Original Term. The original term of this agreement shall commence on the
above effective date and continue until the earlier of (i) the date that is 63
months after the Implementation Date, or (ii) the earlier termination of this
Agreement as provided hereinbelow (the “Original Term”).

 

b. Extended Term. Following the Original Term this Agreement shall continue in
effect until terminated by either as hereinafter provided.

 

Section 3 - Services

 

a. The processes, programs, products and services to be provided by FCB under
this Agreement are referred to collectively as the “Services”. The Client
desires to utilize and avail itself (and any of its Affiliates agreed by FCB
from time to time) of the Services of FCB. For and in consideration of the terms
and conditions contained in this Agreement, and for other good and valuable
consideration, FCB and the Client agree as provided in this Agreement and all
applicable attachments hereto.

 

b. This Agreement identifies the overall framework within which FCB will offer
various Services from time to time to the Client. This Agreement is not
exclusive, however, and the parties may enter into various other agreements
outside the scope of this Agreement. The nature, scope and cost of specific
services to which the Client may subscribe pursuant to this Agreement will be
described in attachments to this Agreement designated as either “Exhibits” or
“Schedules” or “Addenda”. The nature and scope of the Services, and the terms
and conditions under which the Services will be provided, may be modified from
time to time by the parties by their execution of new or amended Exhibits or
Schedules or Addenda. Each Exhibit or Schedule or Addendum duly executed by an
Authorized Representative of each party shall become a part of this Agreement
and the terms of such Exhibit or Schedule or Addendum shall supersede any
conflicting terms of this Agreement.

 

c. If requested by the Client, FCB will generate for the Client the same types
of reports that FCB generates for its own use when it processes its own data.
FCB will provide to the Client (at the Client’s expense) any special forms,
which FCB may require from time to time in connection with item or data
processing services.

 

d. FCB will perform the Services for the Client that are identified in the
applicable Exhibits and Schedules and Addenda made part of this Agreement from
time to time. Initially the Exhibits and Schedules and Addenda listed below are
attached to this Agreement and are incorporated herein by reference:

 

Exhibit A - Information Security Agreement (including Exhibit A-1 attached
thereto entitled “Use of The Network”).

 

2



--------------------------------------------------------------------------------

Exhibit B - Item Processing Services (including Exhibit B-1 thereto entitled
“Description of Services” and Exhibit B-2 thereto entitled “Item Processing
Performance Standards”).

 

Schedule A - (Pricing For Account Processing, CBO Transaction Processing,
Network Management, and Volume Discounts).

 

Addendum A-1

 

e. In the event of any conflict or inconsistency between the provisions of the
body of this Agreement and the provisions of any Exhibit, Schedule or Addendum
hereto, the provisions of the Exhibit, Schedule or Addendum shall control;
provided, however, any provision of the body of this Agreement which is stated
to apply “notwithstanding any other provision of this Agreement” (or words of
similar import) can only be superseded by an Exhibit, Schedule, Addendum or
amendment that expressly references such provision and states that such
provision is being superseded.

 

f. FCB shall perform the Services in compliance with all federal and North
Carolina laws and regulations applicable to its performance of the Services. FCB
shall indemnify the Client against damages payable to a third party based on the
third party’s claim that FCB’s performance of the Services results in violation
of the third party’s intellectual property rights, provided that the Client
promptly notifies FCB of such claim and allows FCB to control the defense or
settlement of such claim.

 

Section 4 - Fees

 

a. The Client agrees to pay FCB for all Services rendered by FCB under this
Agreement as provided in the Schedule(s) attached hereto. Invoices shall be due
and payable upon presentation. The initial fees, rates and charges for the
Services to be provided by FCB (collectively, the “fees”), shall be as set forth
on Schedule A or as otherwise provided in a Schedule expressly applicable to the
particular Service in question. FCB may increase fees from time to time by
Notice to Client except as otherwise may be agreed by FCB and Client by a
written amendment or addendum to this Agreement.

 

b. FCB may pass on to the Client, at any time, any increased “pass-through”
charges or fees. “Pass through” charges and fees are those that are controlled
by an independent third- party vendor and expressly identified as such in the
Schedule applicable to the Service in question.

 

c. FCB will invoice the Client as specified by the applicable Schedule. Prices
stated on the applicable Schedule do not include sales taxes, whether levied on
FCB or Client, and such sales taxes may be added by FCB to the appropriate
invoice. A fee referred to in a Schedule as “monthly” shall be invoiced monthly
and a fee referred to in a Schedule as

 

3



--------------------------------------------------------------------------------

“annual” shall be invoiced annually. Where no express provision of the
applicable Schedule describes the frequency of invoicing applicable to a
particular fee the fee shall be invoiced monthly. All invoices are due and
payable upon presentation.

 

d. If an invoice is not paid when due in full, FCB may give the Client Notice of
past-due payment. If the Client fails to make payment in full within thirty (30)
days after Notice, the Client shall be considered in default of this Agreement,
FCB may suspend performance after Notice to the Client, and, in accordance with
Section 10, FCB may terminate this Agreement for “cause.” The Client may contest
the amount due during the thirty (30) day period, and FCB must withhold
termination (but not suspension of performance) until resolution of such dispute
so long as the dispute is made in good faith and the Client diligently
cooperates to resolve the dispute in a timely manner.

 

e. An amount which becomes delinquent under Section 4d shall bear service
charges at the rate 12% per annum, or the maximum rate allowed by law, whichever
is less, during the continuance of such delinquency.

 

Section 5 - Item Processing Services

 

If FCB provides item processing services to the Client, the provisions of
Exhibit B hereto shall apply.

 

Section 6 - Disaster Recovery/Contingency Plan

 

a. FCB maintains a disaster recovery/contingency plan, which is available for
the Client or Client’s auditors or regulators review, upon Client’s request. FCB
shall prioritize the Client’s interests no lower than its own or FCB’s other
client financial institutions for similar services, in the event of a disaster
in respect of restoration of the Services. Any mutually agreed upon Client
customization will be provided at the Client’s expense.

 

b. FCB will provide disaster recovery services for its batch and on-line
processing obligations to the Client at a dedicated facility, which is equipped
to handle FCB’s mainframe computer processing in the event disaster recovery is
needed. Provided that the Client is utilizing the FCB telecommunication network,
FCB agrees to provide data communication access to the disaster recovery
facility, including the necessary communication devices to facilitate such
communication; otherwise, the Client shall be responsible for providing, and
paying for, the necessary communication lines and devices. Throughout the term
of this Agreement, FCB will maintain in effect contracts and/or arrangements for
disaster recovery which provide at least as much coverage as those in effect on
the effective date of this Agreement.

 

c. The Client acknowledges that FCB’s disaster recovery arrangements are
designed to deal with circumstances, which are expected to cause a substantial
portion of the capabilities at the FCB processing center to be unavailable for a
period exceeding seventy-two (72) hours. Should such an event or situation
occur, FCB shall initiate its disaster recovery plan in a timeframe and manner
that is designed to restore batch and on-line processing services to the Client
within seventy-two (72) hours of a Service interruption.

 

4



--------------------------------------------------------------------------------

d. FCB will test its disaster recovery capabilities at least once per calendar
year. FCB shall provide to the Client, at the Client’s written request, one copy
of the portions of any report in respect of the test that are relevant to the
Services as provided to the Client. These reports and test information and
results are “Proprietary Information” of FCB (see Section 14).

 

Section 7 - Limitation of Liability

 

a. In the delivery of the Services contemplated by this Agreement, FCB will use
the personnel, facilities, equipment and machines selected by it. FCB shall
deliver the Services in a professional and workmanlike manner using no less
diligence, competence or care as it uses when performing the same services for
its own banking operations or for other financial institutions by contract. FCB
is an independent contractor and neither party is the agent of the other. The
Client hereby agrees that FCB shall not be liable for any loss, damage, cost or
expense (including attorneys’ fees and court costs) which arises as a result of
the performance of Services by FCB or otherwise by virtue of this Agreement
except to the extent the loss, damage, cost or expense directly arises from
FCB’s intentional misconduct, bad faith, or gross negligence. FCB’s liability to
the Client arising out of this Agreement shall not exceed the damages or losses
directly sustained by the Client as a consequence and to the extent of FCB’s
intentional misconduct, bad faith, or gross negligence, except that FCB’s
liability for a breach of this Agreement shall not exceed, in the aggregate, the
lesser of: (i) the Client’s direct damages sustained as a consequence and to the
extent of FCB’s breach and (ii) the fees (excluding pass-through charges and
fees) actually paid by Client to FCB over the three (3) months period prior to
the breach. Any determination of FCB’s liability in respect of its gross
negligence shall take into consideration the contributory negligence of the
Client, the Client’s agents, or other third parties. Further, any action taken
by FCB at the Client’s instruction shall not be considered intentional
misconduct, gross negligence, or bad faith of FCB. This Section 7 shall not
reduce (i) service level credits to which the Client may be entitled pursuant to
this Agreement, or (ii) FCB’s liability for any breach of Section 14.

 

b. FCB shall not be liable for indirect, punitive, special or consequential
damages or for lost profits, even if FCB has been advised of the possibility of
such damages, nor shall FCB be liable to the Client or any other person because
of failure to perform or delay in performance of the Services provided by FCB
pursuant to this Agreement when such failure or delay is caused by: (i) an event
or circumstance primarily within the control of the Client or a third party, or
(ii) an event or circumstance beyond the control of FCB (except to the extent of
FCB’s failure to take commercially reasonable precautionary measures to avoid or
prevent a reasonably foreseeable event or circumstance or mitigate the adverse
effects thereof) including, but not limited to, any of the following events
(“Force Majeure Events”):

 

  (1) Acts of God, including earthquakes, floods, fires, and any other natural
disasters as well as all types of inclement weather, including without
limitation rain, snow, sleet, ice, fog, tornadoes or any other type of weather
which reasonably prevents FCB from operating the FCB processing center or a
contract courier from transporting Client work in a timely manner;

 

5



--------------------------------------------------------------------------------

  (2) Hostile, terrorist or warlike actions in time of peace or war, including
without limitation hijackings, by any person, entity, government of sovereign
power, military or agent of any of the above;

 

  (3) Strikes or labor disturbances; and

 

  (4) Mechanical, communication, or power outages/interruptions or difficulties
with any equipment which could not be reasonably anticipated and prevented.

 

c. The release and indemnity provisions of this Section 7 shall survive the
termination of this Agreement.

 

Section 8 - Warranties

 

a. The Client and FCB each warrant and covenant that the execution and delivery
of and performance under this Agreement by such party has been authorized and
approved by all requisite action by such party’s governing body or other
appropriate persons and that this Agreement is binding and enforceable against
each such party.

 

b. FCB warrants that at all times during the term of this Agreement its
employees shall be covered by FCB’s financial institution bond, a copy of which
shall be provided to the client upon request.

 

c. Each party shall indemnify and hold harmless the other from any loss, damage
or other liability incurred by such other party to the extent attributable to
the first party’s breach of any warranty under this Section 8.

 

d. EXCEPT FOR ITS WARRANTIES EXPRESSLY SET FORTH IN THIS SECTION 8, FCB
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

Section 9 - Hours of Operation (Including Holiday Schedules)

 

Software applications to be processed will be processed as set forth in the
Schedules. Data will be processed and reports generated on a daily basis,
excluding weekends and holidays. FCB and the Client will abide by the holiday
schedule as prescribed by the United States Federal Reserve System. Preventative
maintenance will normally be conducted on the FCB in-house equipment sometime
after the end of normal operating hours each Friday and prior to 8 a.m. Eastern
Time the following Monday. This schedule may automatically change to Tuesday
morning when FCB is closed for a holiday on Monday. Occasionally, the systems
may not be available on

 

6



--------------------------------------------------------------------------------

non-business days when FCB is making hardware/software upgrades. In such
instances, FCB will provide the Client with at least five (5) business days’
prior Notice of any such outage anticipated to adversely affect the Client.

 

Section 10 - Termination

 

a. Upon termination of any data or item processing services, all computer
programs and related documentation shall remain the property of FCB. At the
Client’s request made no later than 90 days after termination, FCB shall
promptly provide to the Client (or the Client’s designee), at the Client’s
expense, the Client’s master and transaction data files retained by FCB in
accordance with this Agreement in machine-readable format on magnetic media in
order for the client to convert such data for use by the successor Service
provider in an orderly and timely manner. In the event of the termination of any
data processing Service, the parties agree to cooperate in good faith for the
orderly and timely transition of the Service from FCB to the Client or another
service provider selected by the Client. If the Client should request
deconversion files containing images of items archived in the FCB image archive
system, FCB will provide such to Client at FCB’s then prevailing hourly standard
rate, plus out-of-pocket expenses (not to exceed 120 man hours). Any additional
deconversion work requested from FCB by the Client will be performed at FCB’s
then prevailing standard hourly rate plus out-of-pocket expenses.

 

b. Either party may terminate this Agreement for “cause” upon Notice. FCB shall
have “cause” if (i) any amount remains unpaid after Notice as described in
Section 4.d., (ii) the Client defaults in the performance of any of its
obligations in respect of Confidential Information under this Agreement, or
(iii) the Client defaults in the performance of any other of its other
non-monetary obligations under this Agreement and such default is not cured
within ninety (90) days after FCB gives Notice of such default, provided,
however, that FCB may suspend its performance of Services in lieu of, or
pending, a termination, with at least thirty (30) days’ prior Notice to the
Client. The Client shall have “cause” if (i) FCB defaults in the performance of
any of its obligations in respect of Confidential Information under this
Agreement, (ii) FCB defaults in the performance of any of its other obligations
under this Agreement and such default is not cured within ninety (90) days after
the Client gives Notice of such default, or (iii) if the Services are not
substantially available to the Client for any consecutive fifteen (15) business
days after the Implementation Date due to a circumstance within FCB’s control.
In addition, either party may terminate this Agreement without cause by giving
at least one hundred eighty (180) days’ Notice of such termination.

 

c. RESERVED

 

d. The Client agrees that the prices for Services to be provided by FCB under
this Agreement were determined based upon certain assumed volumes of processing
activity and the length of the term of the Agreement. The Client acknowledges
that without the certainty of revenue from the assumed processing fees, FCB
would have been unwilling

 

7



--------------------------------------------------------------------------------

to provide processing services at the prices contained in the applicable Service
Schedules. The parties agree it would be difficult or impossible to ascertain
FCB’s actual damages for a termination or other breach of this Agreement by the
Client, resulting in a termination of this Agreement before the end of the term.
The parties further agree that the termination fees as set forth in Section 10e
are a reasonable estimation of the actual damages which FCB would suffer if FCB
were to fail to receive the processing business for the full term and shall not
constitute a penalty. FCB agrees such termination fees are FCB’s exclusive
remedy for its damages for early termination of this Agreement by the Client.
However, nothing in this Agreement shall limit FCB’s right to recover from the
Client any amounts otherwise owed by the Client under this Agreement or remedies
for the Client’s breaches of this Agreement, including without limitation
indemnification obligations of the Client for damages suffered by FCB other than
in respect of early termination.

 

e. If the Client terminates this Agreement, or terminates any of the Services
provided by FCB under this Agreement (“Terminated Services”), without cause
(including as a result of the Client being acquired) prior to the expiration of
the original 63-month term, or if FCB terminates this Agreement for “cause”
prior to the expiration of the original 63-month term, the Client immediately
shall pay to FCB a termination fee equal to the applicable amount set forth in
Addendum A-1.

 

f. Extended Time of Agreement Upon Termination. If the Client terminates this
Agreement, but requests that FCB continue to provide Services under this
Agreement, FCB may agree, in its discretion, to continue to provide such
Services on a month-to-month basis. If FCB agrees to provide such Services, the
month-to-month agreement for such continuing service may be terminated by either
party upon sixty (60) days’ advance written notice. During the month-to- month
agreement period, all Services provided by FCB will continue to be subject to
the terms and provisions of this Agreement, including any Exhibit, Schedule or
Addendum hereto, except for charges for Services, which shall be at FCB’s then
current standard pricing in effect plus a ten percent (10%) surcharge on all
charges incurred by the Client during the month-to-month period.

 

Section 11 - Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties to
this Agreement, their successors and permitted assigns. Notwithstanding the
foregoing, neither party shall have the right to assign its rights or
obligations under this Agreement without the written consent of the other,
except that FCB may subcontract its performance of the Services provided it
remains responsible for such performance.

 

Section 12 - Insurance

 

Throughout the term of this Agreement, FCB shall maintain reasonable and
adequate insurance coverage (or shall be self-insured) for losses from fire,
disaster, liability and data losses from errors and omissions, as well as other
causes contributing to the interruption of FCB’s provision of Services to the
Client hereunder. The proceeds of such insurance shall be payable to FCB.

 

8



--------------------------------------------------------------------------------

Nothing in this Agreement shall be construed to permit the Client to receive any
of such proceeds, or to be named as an additional loss payee under any such
insurance policy. Notwithstanding the foregoing, in the event a fire or other
similar catastrophe at an FCB processing center damages or destroys items
received by FCB from the Client, FCB will pay to the Client an amount equal to
the actual reasonable reconstruction costs for such items, up to a maximum of
$3,000 for each Client bank office affected. FCB shall not be responsible or
liable for any source documents while in transit to or from FCB’s service
center.

 

Section 13 - Dispute Resolution

 

a. Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by binding arbitration administered by the
American Arbitration Association (“AAA”) in accordance with the then-current
Commercial Arbitration Rules (except in the case of claims of at least $500,000,
the then-current Procedures for Large, Complex Commercial Disputes) (the
“Rules”), and judgment on the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. Within fifteen (15) days after the
commencement of the arbitration, each party shall select one person to act as
arbitrator, and the two selected shall select a third arbitrator within ten (10)
days of their appointment. If the arbitrators selected by the parties are unable
or fail to agree upon the third arbitrator, the third arbitrator shall be
selected by the AAA. All arbitrators shall be impartial and independent in
accordance with the Rules. The place of arbitration shall be Columbia, SC if the
arbitration is initiated by FCB, and Raleigh, NC if the arbitration is initiated
by the Client. The parties acknowledge that this Agreement evidences a
transaction involving interstate commerce and that the United States Arbitration
Act shall govern the interpretation, enforcement, and proceedings pursuant to
this arbitration clause. Notwithstanding the foregoing, a party may, without
waiving any remedy under this Agreement, seek from any court with jurisdiction,
interim or provisional equitable relief necessary to protect the rights or
property of the party. The arbitrators are not authorized to award damages in
excess of any limitations provided in this Agreement. The arbitrators may
determine how the costs and expenses of the arbitration shall be allocated
between the parties, but they shall not award attorneys’ fees. Except as
required by law or regulation applicable to either party, neither a party nor an
arbitrator may disclose the content or results of any arbitration hereunder
without the prior written consent of both parties.

 

b. To assist the committee in its function as arbitrator, the committee may
employ an attorney, certified public accountant, and any other person(s) to be
of assistance in the arbitration of any matter before the committee. Consistent
with the expedited nature of arbitration, each party will, upon the written
request of the other party, promptly provide the other with copies of documents
relevant to the issues raised by any claim or counterclaim on which the
producing party may rely in support of or in opposition to any claim or defense.
Any dispute regarding discovery, or the relevance or scope thereof, shall be
determined by the arbitrators, which determination shall be conclusive. At the
request of a party, the arbitrators shall have the discretion to order
examination by deposition of witnesses to the extent the arbitrators deem such
additional discovery relevant and appropriate; all objections are reserved for
the arbitration hearing except for

 

9



--------------------------------------------------------------------------------

objections based on privilege and proprietary or confidential information. All
discovery shall be completed within sixty (60) days following the appointment of
the third arbitrator.

 

c. Award shall be made by the arbitrators within nine (9) months from the
appointment of the third arbitrator, unless extended by agreement of both
parties or all three arbitrators.

 

Section 14 - Confidentiality

 

a. General. Each party may disclose or give the other access to confidential
information about its operations and its customers. Each party desires to
protect the confidentiality of competitively sensitive information about its
operations and information about its customers. Each party is subject to various
federal and state laws and regulations governing the protection of customer
information. These laws and regulations require each party to include provisions
in its contracts with service providers to protect the security and
confidentiality of customer information. To protect the confidentiality of
information about the parties’ operations and customers, the parties agree as
provided in this Section.

 

b. Definitions. As used in this Section 14:

 

“Confidential Information” includes both Proprietary Information and Customer
Information.

 

“Proprietary Information” means information relating to a party to this
Agreement that is competitively sensitive material not generally known to the
public, including, but not limited to, information that relates to past, present
or future research and development, trade secrets, products and services,
pricing, marketing, financial matters, or business affairs (including policies,
procedures, plans and methods of operation).

 

“Customer Information” means information relating to one or more customers of a
party to this Agreement, and includes information about any person or entity who
obtains or seeks to obtain a financial product or service from a party to this
Agreement.

 

“Privacy Laws” refers collectively to the various federal and state laws and
regulations governing the privacy of Customer Information, as the same may be
amended from time to time. The Privacy Laws include, but are not limited to,
Title V of the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat.
1338) and its implementing regulations, and the “Interagency Guidelines
Establishing Standards for Safeguarding Customer Information” (Exhibit B to 12
CFR Part 364) (the “Interagency Guidelines”).

 

c. Confidentiality Obligations. Except as provided in subsection d. below, each
party shall:

 

(1) Limit access to the other’s Confidential Information to its employees and
agents who have a need to know to carry out the purposes for which the
information was disclosed or made available and who have an obligation to
maintain the confidentiality of the information;

 

10



--------------------------------------------------------------------------------

(2) Use the other’s Confidential Information solely to carry out the purposes
for which the information was disclosed or made available and for no other
purpose;

 

(3) Safeguard and maintain the confidentiality of the other’s Confidential
Information and not directly or indirectly disclose the same to any other person
or entity; and

 

(4) Not disclose the other’s Customer Information in violation of or in any
manner inconsistent with applicable Privacy Laws.

 

d. Exceptions.

 

(1) General. A party will not be in violation of this Agreement for disclosing
the other party’s Confidential Information when the disclosure is made with the
other party’s consent or pursuant to (i) a subpoena or court order, (ii) a
federal or state law or regulation, or (iii) the rules or regulations of a
governmental agency. However, if a party receives a subpoena or court order
which requires disclosure of the other’s Confidential Information, the receiving
party shall, unless prohibited by law, regulation or court order, notify the
other party immediately and cooperate with the other party’s efforts, if any, to
prevent or limit such disclosure.

 

(2) Propriety Information. A party will not be in violation of this Agreement
for disclosing the other party’s Proprietary Information when (i) disclosure of
the information by the disclosing party is reasonably necessary to carry out the
purposes for which the information was provided or made available to the
disclosing party; (ii) the information is or becomes publicly available other
than as a result of a breach of this Agreement; (iii) the information is
disclosed to the disclosing party by a third party not subject to any obligation
of confidentiality; (iv) the information was already known by the disclosing
party prior to the date of this Agreement (unless disclosed in connection with
negotiations and discussions related to this Agreement or associated
transactions); or (v) the information was independently developed by the
disclosing party without reference to Proprietary Information received from the
other party. In addition, each party is authorized to disclose Proprietary
Information of the other to (i) individuals who are employed by or who are
agents of the disclosing party who require such information in the course and
scope of their employment; (ii) the disclosing party’s attorneys (both internal
and external); (iii) persons who are employed as auditors by a public accounting
firm hired by the disclosing party; (iv) persons who are employed by any federal
or state agency having regulatory authority over the disclosing party; and (v)
consultants and contractors employed by the disclosing party who require such
access in the ordinary course and scope of their employment by the disclosing
party. However, each such person to whom Proprietary Information is disclosed
shall be similarly obligated to maintain the confidentiality of the Proprietary
Information.

 

(3) Customer Information. A party will not be in violation of this Agreement for
disclosing the other party’s Customer Information when the disclosure is (i)
reasonably necessary and appropriate to carry out the purposes for which the
Customer

 

11



--------------------------------------------------------------------------------

Information was provided or made available to the disclosing party, (ii) made in
the ordinary course of business and, (iii) required or permitted under
applicable Privacy Laws.

 

e. Security Measures. To satisfy the Interagency Guidelines that establish
standards for safeguarding Customer Information, each party shall implement
appropriate measures designed to:

 

(1) Ensure the security and confidentiality of the other party’s Customer
Information;

 

(2) Protect against any anticipated threats or hazards to the security or
integrity of the other party’s Customer Information; and

 

(3) Protect against unauthorized access to or use of the other party’s Customer
Information that could result in substantial harm or inconvenience to any
customer.

 

f. Monitoring. The parties acknowledge that the Interagency Guidelines require
that each financial institution monitor its service providers’ compliance with
customer confidentiality obligations when monitoring is warranted by the
institution’s risk assessment. Accordingly, each party agrees that it will
cooperate fully with the other party’s efforts to monitor compliance under this
Agreement, including, for example, providing the other party at the other
party’s request with copies of audits, test results, or equivalent measures the
party takes to protect the security and confidentiality of the other party’s
Customer Information.

 

g. No License; Return of Information. This Agreement shall not be construed as a
grant or assignment of any right or license in any Confidential Information.
Confidential Information disclosed by each party remains the property of the
disclosing party unless ownership of the information is expressly transferred.
At any time either party reasonably requests, and in any event upon the
termination or expiration of the business relationship between the parties, each
party shall promptly return to the other all Confidential Information of the
other in its possession or certify in writing to the other that the Confidential
Information has been destroyed. Any Confidential Information of the other
remaining in the party’s possession thereafter shall continue to be subject to
the confidentiality obligations of this Agreement.

 

h. Clients. Each party may perform services from time to time for its parent,
subsidiaries, and various affiliated and nonaffiliated companies (all of which
are referred to collectively in this subsection h as “Clients”). Confidential
Information provided by either party to the other may include Confidential
Information of one or more of its Clients. Each party shall have the same
confidentiality obligations with respect to the Confidential Information of the
other party’s Clients as apply with respect to any other Confidential
Information under this Agreement. The Clients of each party shall be third-party
beneficiaries under this Agreement for the purpose of protecting their
Confidential Information.

 

12



--------------------------------------------------------------------------------

i. Indemnification. Each party (“Indemnifying Party”) agrees to indemnify and
hold the other party (“Indemnified Party”) harmless from and against any and all
liability, losses, costs or expenses (including reasonable attorneys’ fees)
incurred or sustained by the Indemnified Party arising out of or in any way
related to Indemnifying Party’s breach or violation of this Agreement.

 

j. Cross Default and Remedies. Either party’s violation of any of the provisions
of this Section 14 shall constitute a material breach of any other agreement or
business relationship between the parties. Each party acknowledges that the
other has the right to take all reasonable steps to protect its Confidential
Information, including, but not limited to, injunctive relief and any other
remedies that may be available at law or in equity, all of which remedies shall
be cumulative and in addition to any rights and remedies available by contract,
law, rule, regulation or order.

 

k. Survival. The provisions of this Section 14 shall survive the termination or
expiration of this Agreement and any other agreement or business relationship
between the parties.

 

l. Applicability. Unless the parties agree in a writing expressly referencing
this Agreement that this Agreement is no longer applicable, the parties agree to
be bound by the provisions of this Section 14 as to all relationships between
the parties, notwithstanding language in existing or future agreements stating
that such agreements reflect the entire agreement between the parties or
supersede prior agreements between the parties. This Section 14 amends and
supplements each existing agreement and all future agreements between the
parties, including, but not limited to, any separate confidentiality agreements
between the parties. If any provision of this Section 14 conflicts with any
other existing or future agreement between the parties, the provisions of this
Section 14 shall control unless the other agreement specifically references this
Agreement and provides otherwise.

 

Section 15 - Headings

 

Headings of the Sections in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.

 

Section 16 - Miscellaneous

 

a. Non Solicitation of Employees. During the term of this Agreement and for a
period of one (1) year immediately following its termination, each party agrees
not to employ or solicit for employment a key employee (as defined below) of the
other party while such employee is employed by the other party or within six (6)
months following termination of such key employee’s employment with the other
party without the prior written consent of the other party. The term “key
employee” of a party means any employee of the party holding an office or
position with an officer title of Assistant Vice President or greater within the
Technology or Operations area.

 

13



--------------------------------------------------------------------------------

b. Retail Pricing. The parties acknowledge that they are competing financial
institutions and that they are subject to various laws and regulations relating
to anti-trust and unfair competition. It is the intent of FCB and the Client to
adhere strictly to such applicable laws and regulations, and the parties agree
that they will each make every effort to insure there is no violation of any
such law or regulation. The parties further acknowledge that discussions about
or the exchange of information concerning the retail pricing of products and
services may be unlawful, and the parties agree that each shall be excluded
during any discussion or determination of the other’s retail pricing. Each party
shall determine its own retail pricing independently of the other, totally
without collusion.

 

c. Notices. A Notice under this Agreement shall be in writing, addressed to the
intended recipient party at the address set forth opposite such party’s
signature hereinbelow (or another address provided to the other party via
Notice), and sent by either (i) certified United States mail, return receipt
requested, or (ii) the receipted delivery service of a nationally recognized
private courier such as Federal Express or United Parcel Service. A Notice shall
be conclusively deemed given as of the delivery date shown on the applicable
receipt or, if refused, the date of refusal indicated by the carrier.

 

d. Third Party Contracts. If FCB enters into a contract with a third party
vendor that permits the vendor’s products or services to be delivered to, used
by or used for the benefit of the Client, the Client acknowledges and agrees
that, unless it first obtains written consent from FCB and the vendor, (i) it
will use the product or service only for its own internal use and, if permitted
by FCB and the vendor, for the internal use of its parent, subsidiaries, and
affiliates, and (ii) it will not use the product or service in violation of any
use restrictions contained in the agreement between FCB and the vendor provided
that the Client is given the appropriate provisions.

 

e. Complete Agreement; Modification. As used herein or in any Schedule, Exhibit,
and Addendum hereto, the term “Agreement” includes this Agreement and all
Schedules, Exhibits, and Addenda hereto. The provisions of all Schedules,
Exhibits, and Addenda hereto are incorporated herein by reference. This
Agreement constitutes the entire agreement among the parties hereto and
supersedes all prior agreements and understandings, oral or written among the
parties hereto with respect to the subject matter hereof, including any prior
data processing agreements executed between the parties, which are hereby
terminated in their entirety. This Agreement may not be amended, changed or
terminated orally, and no attempted change, termination or waiver of any of the
provisions hereof shall be binding unless in writing and signed by an Authorized
Representative of each party or the Authorized Representative’s manager(s).

 

f. Representations. No representations, except those which are expressly set
forth in this Agreement shall be deemed to be a part of this Agreement, nor
shall this Agreement be deemed or construed to be modified or amended in whole
or in part except by a written agreement duly executed by the Authorized
Representative of each party or the Authorized Representative’s manager(s)
(including any new Exhibit, Schedule or Addendum).

 

14



--------------------------------------------------------------------------------

g. Audit Access and Reporting. FCB shall cause to be performed, on an annual
basis, a third party review of its data processing control procedures (for
example, SAS70 Type II). FCB will provide the Client with a copy of relevant
portions of the third-party written audit report (s) of FCB’s data processing
control procedures, upon Client’s request. Any such report shall be considered
Proprietary Information of FCB.

 

h. Supplies. The Client shall be responsible for any direct costs of supplies
used by FCB on behalf of the Client. This includes such items as special forms,
documents, envelopes, etc. Such costs shall be itemized by category and
separately stated on the Client’s monthly invoices as “pass through” costs. No
mark up will be made by FCB related to any such “pass through” costs.

 

i. Compliance with Law. The Client understands that certain records maintained
and produced by FCB in the performance of the Services under this Agreement may
be subject to examination by such federal or state regulatory agencies as may
have jurisdiction over the Client’s business to the same extent as such records
would be subject if they were maintained and produced by the Client itself on
its own premises. Special work required to be performed as a result of the
forgoing which involves computer time and/or programming not otherwise provided
in this Agreement shall be performed by FCB as additional services as requested
by the Client, and the Client shall compensate FCB for such work at FCB’s then
current standard rates applicable to such work. FCB will use commercially
reasonable efforts to maintain the FCB systems so that they will not be
disapproved by any federal or state regulatory authority with jurisdiction over
the Client’s business. If the Client believes that any modifications to the FCB
systems are required under any laws, rules, or regulations, the Client will
promptly so inform FCB. FCB will perform any modifications to the FCB systems or
recommend changes to operating procedures of the Client that FCB determines are
necessary or desirable; provided, however, if any such changes or modifications
result in a significant increase in FCB’s cost of providing Services, FCB will
be entitled to increase the charges under this Agreement by an amount that
reflects a pro rata allocation of FDB’s increased cost among the client banks
served by FCB. New or enhanced FCB system features, functions, reports, or other
Services that may result from such modifications or recommendations may be
provided as an additional Service for which the Client will be required to pay
additional fees. Notwithstanding the foregoing, the Client acknowledges that the
FCB systems may, from time to time, consist in part of system(s) licensed by FCB
from third party vendor(s) and, therefore, FCB shall have no duty or
responsibility to modify any such third party system(s) except to the extent
that the vendor thereof has such a duty or responsibility to modify such system
pursuant to the applicable license agreement between FCB and such vendor.

 

j. Waiver. The failure of either party at any time to require performance by the
other party of any provision of this Agreement shall not affect in any way the
full right to require the performance at any subsequent time. The waiver by
either party of a breach of any provision of this Agreement shall not be taken
or held to be a waiver of the provision itself. Any course of performance shall
not be deemed to amend or limit any provision of this Agreement.

 

15



--------------------------------------------------------------------------------

k. Media Releases. All media releases, public announcements and public
disclosures by either party or its employees or agents relating to this
Agreement or the subject matter of this Agreement, including without limitation
promotional or marketing material, but not including any announcement intended
solely for internal distribution or any disclosure required by legal, accounting
or regulatory requirements beyond the reasonable control of the Client, shall be
coordinated with and approved by the other party prior to release. FCB and the
Client agree that neither party shall use the name of the other party in any
communications with their customer, the public, or the news media, etc. without
the prior written approval of the other party.

 

l. Amendments. Any amendment to this Agreement must be in writing and signed by
both parties.

 

m. No Fiduciary Relationship. FCB shall perform services hereunder for Client as
an independent contractor, and FCB shall not have by reason of this Agreement a
fiduciary relationship with Client.

 

n. Governmental Requirements. Client agrees to abide by all applicable
governmental regulatory requirements.

 

o. Distribution of Documents. The Client agrees that this document along with
all exhibits, addendums, and schedules contains confidential and proprietary
information and the Client will not distribute, duplicate or transfer to any
third party without the prior written approval from FCB.

 

p. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

 

EXECUTED AND DELIVERED as of the date first above written.

 

First-Citizens Bank & Trust Company   CapitalBank By:   

/s/ Timothy D. Seamon

--------------------------------------------------------------------------------

  By:  

/s/ James A. Lollis

--------------------------------------------------------------------------------

Name:    Timothy D. Seamon   Name:   James A. Lollis Title:    SVP   Title:  
EVP/COO

 

16



--------------------------------------------------------------------------------

EXHIBIT A

 

INFORMATION SECURITY AGREEMENT

 

Definitions

 

“Client User” or “Client Users” means any employee or agent of the Client, and
any consultant, contractor and/or other individual or entity hired or retained
by the Client to perform services for or on behalf of the Client who is given or
obtains access to the FCB Network through the Client.

 

“Computer Resources” means all hardware, software, data, equipment, devices and
systems connected to or used in connection with the FCB Network, including, but
not limited to, host computers, servers, workstations, stand-alone computers,
laptops, routers, modems and other communications devices, software, and data
files.

 

“Confidential Information” means information relating to one or more customers
of a party to this Agreement, and includes information about any person or
entity who obtains or seeks to obtain a financial product or service from a
party to this Agreement.

 

“Customer Information” means information relating to one or more customers of
FCB or the Client Bank.

 

“FCB Information Security Policy” means the Information Security Policy (however
titled) adopted by FCB as amended from time to time.

 

“Network Instructions” means any instructions, specifications, restrictions,
limitations and/or requirements adopted by FCB with respect to access to and use
of the Network, including (i) this Agreement, (ii) the FCB Information Security
Policy, and (iii) any other Network Instructions provided from time to time by
FCB to the Client Bank in writing.

 

“Proprietary Information” means information relating to FCB or the Client Banks
that is competitively sensitive material not generally known to the public,
including, but not limited to, information that relates to past, present or
future research and development, trade secrets or business affairs (including
policies, procedures, plans and methods of operation), and financial matters.

 

a. General. FCB agrees to provide data processing and related services to the
Client. FCB has implemented a computer and communications system for the
processing, retaining and communicating of information and data (the “FCB
Network” or the “Network”). FCB agrees to provide the Client with access to the
FCB Network for purposes of (i) storing, retrieving, and communicating
information and data, and (ii) providing Internet access to the Client and
Client Users. The FCB Network is a repository of highly sensitive and
confidential information regarding FCB and the Client and their respective
customers. The Client acknowledges that the security of the FCB Network is of
critical importance, that any breach of such security could result in great and
irreparable harm to FCB and/or the Client. The Client agrees to guard and
protect the security of the Network.

 

1



--------------------------------------------------------------------------------

b. Authorization to Use the Network. The FCB Network is the property of FCB. FCB
authorizes the Client to access the FCB Network for purposes relating to the
conduct of the Client’s business. The Client may use the FCB Network only for
legitimate business purposes and may not use the FCB Network to knowingly,
intentionally, recklessly or negligently violate any applicable law or
regulation.

 

c. Use of the Network. The Client shall access and use the Network in accordance
with the Network Instructions, including, but not limited to, the requirements
set forth in Exhibit A-1, attached hereto and incorporated herein by reference.

 

d. Security Obligations. The Client is responsible for the security of the
Network, Computer Resources, and of Confidential Information stored, accessed or
transmitted on the Network, within the Client’s control. The Client shall adopt
and implement such measures as are consistent with this Agreement, and
reasonable and necessary to (a) protect Confidential Information stored,
accessed or transmitted on the FCB Network and Computer Resources from
unauthorized access, use, disclosure, destruction, modification, or loss,
whether accidental or intentional; and (b) ensure the security, reliability,
integrity and availability of information stored, accessed and transmitted on
the FCB Network and Computer Resources under Client control. All the terms and
provisions of Section 14 of the Master Agreement are incorporated herein by
reference.

 

e. Responsibility for Employee Use. The Client will be responsible for access to
and use of the FCB Network by the Client Users. The Client will adopt policies
and procedures governing the use of the FCB Network by each of the Client Users.
The policies and procedures adopted shall be consistent with this Agreement and
at least as comprehensive and restrictive as FCB’s “Use of the Network” Policy
which is set forth in Exhibit A-1 attached hereto, as amended from time to time.

 

f. Indemnification. The Client shall indemnify and hold FCB harmless from and
against any and all liability, losses, costs or expenses (including reasonable
attorneys’ fees) incurred or sustained by FCB arising out of or in any way
related to access to and use of the Network by the Client and/or Client Users in
violation of this Agreement.

 

g. Monitoring.

 

  1. FCB reserves the right, in its sole discretion, but without any obligation
to do so, to take any of the following actions, in good faith, with or without
prior notice to the Client or any Client User (collectively referred to as
“monitoring”) (However, FCB will limit any such monitoring access to those
associates within FCB that are responsible for the security of the network.):

 

  i. To monitor, filter, scan, block, limit, access and copy (all in a
commercially reasonable manner) any and all information on any Computer
Resource, including reviewing, copying or deleting files, messages, or other
information sent to, sent by, or accessed by a Client ;

 

  ii. To investigate any actual, threatened, suspected, or alleged violation or
breach of Network security or Network security safeguards (including any
attempts to bypass, breakthrough or override any information security
safeguards);

 

2



--------------------------------------------------------------------------------

  iii. To determine whether Computer Resources are being used properly while
connected to the Network and in accordance with Network Instructions; and

 

  iv. To disclose to others (including law enforcement authorities) any
information gathered in connection with any of the foregoing activities.

 

  2. FCB will use information obtained as a result of monitoring activities only
for purposes of determining that the Network and Computer Resources are being
used properly in accordance with this Agreement. FCB may disclose such
information to (i) management of the Client, (ii) to law enforcement authorities
if deemed appropriate by FCB at its sole discretion, or (iii) as otherwise
required by law, statute, regulation, subpoena, court order or other legal
process. Unless prohibited by law, regulation or court order, FCB will notify
the Client prior to reporting any such information to law enforcement
authorities.

 

  3. The Client agrees to communicate and will emphasize to all Client Users
that use of the FCB Network constitutes the Client’s and Client User’s consent
to monitoring. The Client acknowledges that the Client and Client Users have no
expectation of privacy with respect to the use of the FCB Network. Passwords and
other limitations do not affect this policy or create any privacy right. The
Client acknowledges that deletion of a file may not delete all copies of the
file or prevent recovery of the file and does not create any privacy right.

 

  4. The Client expressly waives for itself and on behalf of all Client Users
any right of privacy in anything created, accessed, stored, sent or received on
or using the FCB network by the Client or any Client User.

 

h. Violations. The Client agrees to report any violation of Network Instructions
to FCB and any such violation shall entitle FCB to revoke Client’s and/or Client
User’s access to the FCB Network.

 

i. Termination. The confidentiality, security, and indemnity provisions of this
Exhibit shall survive the termination hereof.

 

First-Citizens Bank & Trust Company   CapitalBank By:   

/s/ Timothy D. Seamon

--------------------------------------------------------------------------------

  By:  

/s/ James A. Lollis

--------------------------------------------------------------------------------

Name:    Timothy D. Seamon   Name:   James A. Lollis Title:    SVP   Title:  
EVP/COO Date:    6/14/2005   Date:   June 15, 2005

 

3



--------------------------------------------------------------------------------

EXHIBIT A-1

 

USE OF THE NETWORK

 

The Client shall access and use the FCB Network in accordance with the Network
Instructions below:

 

1. Software. The Client shall:

 

  i. Obtain the consent of FCB before installing any software on any computer
equipment that will be run over the FCB Wide Area Network (WAN);

 

  ii. Use copyrighted software that has been licensed to FCB only as permitted
by FCB and by the terms of the license agreement applicable to the software;

 

  iii. Comply with the provisions of any applicable software license agreement
(item processing does not involve the Client’s use of software licensed by FCB,
so these provisions apply to software such as access software licensed and
operated by the Client);

 

  iv. Not knowingly use the FCB Network to download or distribute pirated
software or data;

 

  v. Not distribute FCB-owned, leased or licensed software to any third party
(including, but not limited to, contractors, vendors, consultants or customers)
without the prior consent of FCB.

 

2. Accessing the Network. The Client shall not:

 

  i. Connect to the FCB Network through any means other than those specifically
authorized by FCB;

 

  ii. Attempt to obtain rights or access to the FCB Network other than as
specifically permitted in advance;

 

  iii. Add any type of communication device (including, but not limited to,
modem, network interface card, etc.) to any equipment or device that connects
to, or has the ability to connect to, the FCB Network, unless the communication
device has been purchased from and installed by FCB, or FCB has given prior
consent;

 

  iv. Allow telecommunications equipment (including modems) connected to
Computer Resources to answer outside calls unless the lines are secured by FCB
approved security authentication methods. Modems (such as on PCs and servers)
should not be in auto answer mode. All incoming communications entry points on
the Network must be approved in writing by FCB. Modems on the FCB Network must
be installed by or approved for installation by FCB;

 

1



--------------------------------------------------------------------------------

  v. Break into, disable or overload any Computer Resource on the FCB Network or
any network connected to the FCB Network (this includes Computer Resources on
the Internet or of any customer, vendor or business partner);

 

  vi. Introduce or activate any harmful device or code, including, but not
limited to executing programs that may damage or improperly alter any data or
any software or hardware components associated with any communications network.
Inappropriate programs may include, but are not limited to, viruses and data
hijacking applications; or

 

  vii. Disable Computer Resource functions (power-on passwords, virus
protection, etc.) implemented by FCB.

 

3. Internet Use. The Client recognizes that information transmitted or made
available over the Internet without the use of appropriate encryption technology
is not secure, and that the transmittal of Confidential Information should be
avoided. The Client shall not use a modem to connect to the Internet while
connected to the FCB Network. All downloaded files shall be virus checked and
cleaned by the Client before being opened or saved on any Computer Resource.

 

4. User Identification and Password. One or more login steps consisting of an ID
and a password are required for all users of FCB’s Network. The Client is
responsible for all activities, known or unknown, under the Client’s IDs and
passwords (or those of its Associates or users).

 

2



--------------------------------------------------------------------------------

EXHIBIT B

To

First Citizens Bank Master Agreement for Banking Support Services

 

Item Processing Services

 

Client agrees with FCB as follows:

 

1. FCB will provide Client the item processing Services specified in Exhibit B-1
attached hereto. Client shall submit all items to FCB and otherwise comply with
all Client obligations in accordance with the requirements set forth in Exhibit
B-1 attached hereto.

 

2. FCB will perform the item processing Services in accordance with the service
level standards specified in Exhibit B-2 attached hereto (the “Service Level
Standards”), subject to Client meeting its performance obligations as set forth
in Exhibit B-1 and Exhibit B-2. FCB shall not be liable for any damages or
losses to Client for errors occurring within the limits of the Service Level
Standards.

 

3. If any POD items are lost, destroyed or misplaced, FCB shall have no
liability or responsibility with regard thereto (including but not limited to
the cost of reconstructing such items); provided, however, if such loss is a
direct result of the gross negligence or intentional misconduct of FCB, FCB
shall be responsible for the reasonable reconstruction costs of deposited items
up to a maximum of $3,000 per Client bank office affected. However, in no event
shall FCB be liable for the face value of any lost or missing items.

 

4. Client shall be responsible for balancing its accounts (including but not
limited to, Client’s corporate DDA, general ledger, control and suspense
accounts) each business day and notifying FCB, within 7 business days, of any
errors or discrepancies. In the event that FCB discovers an error (it being
understood that FCB shall be under no duty to discover any such error), FCB is
authorized in its sole discretion, to correct any such error and to make any
adjustments in order to correct such error.

 

5. The term “item” as used herein means and includes all checks, check images
and other documents presented to FCB for processing.

 

In witness whereof, the parties hereto have caused this Exhibit B to the
Agreement for Banking Support Services to be executed by their duly authorized
representatives as of June 15, 2005.

 

First-Citizens Bank & Trust Company   CapitalBank By:   

/s/ Timothy D. Seamon

--------------------------------------------------------------------------------

  By:  

/s/ James A. Lollis

--------------------------------------------------------------------------------

Name:    Timothy D. Seamon   Name:   James A. Lollis Title:    SVP   Title:  
EVP/COO

 

1



--------------------------------------------------------------------------------

Exhibit B-1

 

Service Description related to Item Processing

 

FCB and Client agree as follows:

 

1. On each business day (as observed by the Federal Reserve Bank), Client will
be responsible for the delivery of items to the FCB Processing Center (POD
work). Client will provide extra deliveries in support of POD operations for
peak day processing. Peak day processing is defined as any day when Client
expects volume to exceed one hundred and twenty percent of daily average volume
(defined as the previous months volume divided by the number of business days in
the previous month).

 

2. The Client will arrange (by contract with a third party or by contract
through FCB for the courier services of a third party) and pay for the delivery
of all items between FCB and Client locations. Pick up and delivery times will
be mutually agreed upon. The Client agrees that FCB may at its discretion delay
the processing of any items not received by the required delivery times until
the next business day without any liability.

 

3. Where documents are received by FCB from the Client without the ABA Account
Number and Tran Code MICR encoded to meet FCB requirements, FCB will repair the
missing fields. However, FCB shall not accept any liability resulting from such
repair.

 

4. All forms/documents received by FCB from the Client must be previously
approved by FCB to ensure that the documents are of adequate quality to allow
for image capture and archival.

 

5. Client agrees that all POD transactions i.e.; involving tellers’
transactions, general ledger entries, or loan entries shall be in balance, and
that FCB may make necessary adjustments to the Clients’ customer, teller or
suspense general ledger accounts as necessary to process a balanced entry.

 

6. Client agrees to segregate all over-the-counter items into batches as defined
by FCB, identify each batch with an appropriate batch header, and ensure that
the physical batch size does not exceed three inches (3”) in depth or 250 items.
The batch header shall meet written requirements provided by FCB. Client agrees
to include an accurately completed batch control document for each bag of work
submitted to FCB.

 

7. After FCB has completed the process of retrieving and transmitting to the
Host System or to the Client’s data processor the information necessary for data
processing, all over-the-counter items not drawn against Client shall be
forwarded for collection in the most expedient and efficient way possible. As
such, FCB facilitates the clearing of the items on behalf of the Client but
assumes no ownership of said items.

 

8. FCB will read or key the dollar amount on all items presented to FCB as part
of the POD

 

2



--------------------------------------------------------------------------------

function as previously described. FCB may key additional fields, such as account
numbers, tran codes, serial numbers or other fields as necessary for processing.
FCB will provide Client with the ability to review selected debit and credit
items reported (by 9:00am under normal processing circumstances) on the morning
of the business day (as defined in section 1 above) following the receipt of the
items. It shall be the Client’s responsibility to determine the dollar threshold
for the review of these items and to perform the review daily.

 

  8.1 In no event will FCB be liable for losses to Client due to keying, read or
encoding errors if Client has not satisfied all of its obligations set forth in
this Agreement. Should FCB’s item processing services fail to meet the
performance standard for proof of deposit (POD) set forth in Exhibit B-2 section
2, and Client incurs a potential loss due to a keying or read error, the Client
shall use its best efforts to collect the amount in question from its customer
(including without limitation, commencing legal action against the customer,
obtaining a judgment, and attempting collection efforts based on said judgment)
prior to submitting a claim for damages to FCB. In no event shall the amount of
damages paid by FCB exceed the total amount paid by the Client to FCB for the
POD service for a 1 month period (using the previous month’s invoice). If FCB
pays the claim, the Client subrogates to FCB the Client’s rights against the
customer relating thereto up to the amount paid by FCB.

 

9. FCB will return (unpaid), or pay items listed on an online NSF & return
system, in accordance with the instructions from Client. If Client has not
instructed FCB regarding the disposition of any exception item drawn against
Client by the agreed upon time each day, then FCB shall handle the disposition
of the item as indicated by the default value established on the account/item
and FCB shall have no liability related to any potential losses incurred by the
Client. Instructions to FCB on disposition of items that are received after the
agreed upon deadline or are changed can result in a late return of such items
and FCB shall have no liability for such late returns. If FCB’s Exception Item
Processing fails to meet the performance standard for exception item processing
set forth in section 4 of Exhibit B-2, and Client incurs a potential loss due to
an error, Client shall use its best efforts to collect the amount in question
from its customer (including without limitation, commencing legal action against
the customer, obtaining a judgment, and attempting collection efforts based on
said judgment) prior to submitting a claim for damages to FCB. In no event shall
the amount of damages paid by FCB under this section 9 exceed the total amount
paid by the Client to FCB for the Exception Processing service for a 1 month
period (using the previous months invoice).

 

10. All checks, drafts, and other orders for the payment of money drawn against
accounts at Client will be stored by FCB as follows: 1) Until statement
rendering for check return accounts, and 2) For 5 business days for image and
check truncation accounts. For all check return statements, the items will be
sorted, filed with the monthly statement, and mailed to the depositor. Client
agrees to have statements printed according to predefined cycles and print
classes. If required, Client agrees to expedite the return of any paid exception
items to FCB in order to facilitate timely statement processing.

 

3



--------------------------------------------------------------------------------

11. Client authorizes FCB to receive its “in clearing” items daily from the
Federal Reserve Bank and other financial institutions. FCB will balance the “in
clearing” items to their cash letters, capture the data on magnetic media, image
scan the items and transmit the account information to the Host System or the
Client’s data processor. FCB will also pull out for further handling the
appropriate items for exception handling or scrutinizing, and deliver the
appropriate items to bulk file storage.

 

12. Client agrees to make arrangements for the transport of items, records, and
other data from Client to FCB and from the Federal Reserve or other check
clearing points to FCB. After FCB has provided the item processing Services,
selected items, records, and data must be transported from FCB to Client and
various check clearing end points (as determined by FCB) and the Federal
Reserve. The parties further acknowledge that the cost of all such
transportation shall be the sole responsibility of Client. The courier service
(including the courier service engaged by Client through FCB) shall at all times
be deemed the independent contractor of Client. The parties further agree as
follows:

 

  12.1 Should the Client not arrange for such courier services or if the Client
requests FCB to arrange for such services for the benefit of the Client, the
Client shall pay FCB for any charges, expenses or costs incurred by FCB.

 

  12.2 If a courier delivery is missing, FCB will notify Client. If there is any
dispute as to the delivery of any records, the courier’s record of delivery (or,
in absence thereof, FCB’s record of delivery) shall be the undisputed record of
delivery.

 

  12.3 The Client assumes all liability and responsibility for its compliance
with all U.S. Postal regulations and statutes with respect to the courier
services described in this section 12.

 

13. Client acknowledges and agrees that if the Client has separately contracted
with a third party data processor to provide data processing services for Client
(or, if the Client performs such services in-house), that FCB shall have no
responsibility for the timeliness or quality of the service provided by Client’s
data processor. FCB shall not be liable for the timeliness of delivery or for
the accuracy of the reports supplied by Client’s data processor, except for
errors caused by FCB failure to transmit information.

 

14. FCB will provide Client with the ability to retrieve images of all POD &
Inclearing items using an enterprise image archive and retrieval system. FCB
will image capture Inclearings and POD items and store such in the online Image
Archive for the legally required time periods.FCB will create and render the
image statements for the designated accounts in accordance with the performance
standards as stated in Exhibit B-2 attached hereto.

 

4



--------------------------------------------------------------------------------

15. Archive items are maintained as follows:

 

  •   Items shall be stored on DASD (Direct Access Storage Device) for the first
60 business days after receipt.

 

  •   Items shall be stored on VTS (Virtual Tape System) from 61 business days
to 24 months after receipt.

 

  •   24 months after receipt items shall be stored up to the legally required
retention time period.

 

  •   FCB reserves the right to adjust storage time frames based upon processing
requirements. In any case, all legal storage retention requirements shall be met
or exceeded.

 

5



--------------------------------------------------------------------------------

Exhibit B-2

 

Item Processing Service Level Standards

 

1. Presentation and Delivery of Work

 

DESCRIPTION:

 

  •   Credits come before debits

 

  •   Customer credit is the first item in the transaction

 

  •   Currency will not be included with the transaction

 

  •   Items are encoded with Routing/Transit number, account number and
appropriate trans code where necessary

 

  •   Work is batched according to batching instructions provided by FCB. A
batch control document is properly completed and enclosed in each POD Bag

 

  •   All Tickets are teller stamped or validated by the teller system according
to instructions provided by FCB.

 

  •   Batches are limited to 3” or 250 items, whichever limit is reached first.
Tape listings accompany multiples as per instructions provided by FCB.

 

  •   All work for proof is in the appropriate POD courier bag as determined by
FCB.

 

  •   Other correspondence will be placed in the appropriate FCB bag (s) as
determined by FCB.

 

PROCESS: FCB will notify Client of specific non-compliance issues as required.

 

2. Proof of Deposit for dollar amount encoding

 

DESCRIPTION:

 

  •   Dollar amount encoding - to meet service goals

 

  •   Customer Corrections have the correct reason listed

 

  •   All Customer Corrections are documented with accompanying copies as
available.

 

  •   Items are endorsed with the proper bank endorsement in proper Regulation
CC position

 

  •   Differences of under $5.00 may be charged to a General Ledger account. For
transactions out of balance for $5.00 or less and having 100 or fewer items, all
amounts will be verified before any difference is charged to a General Ledger
account.

 

SERVICE GOAL: 99.99% (1 amount error per 10,000 POD items)

 

PROCESS:

 

  •   Client will provide to FCB Client Bank Services a monthly electronic
listing (via email) of all reported dollar amount encoding errors containing
required data elements (as set forth by FCB) for errors reported during the
previous month by the fifth business day of each month. FCB will notify the
client of specific non-performance issues by submitting a service incident
report with accompanying documentation to the designated FCB Client Bank
Relationship Manager.



--------------------------------------------------------------------------------

  •   Performance measurement will be furnished to the client monthly.

 

MEASUREMENT: Percent of POD Volume monthly (Calculated by using the number of
FCB amount encode errors (not to include inclearing items) reported by Client
and verified by FCB.)

 

PENALTIES: FCB will incur a penalty if FCB misses the above stated service goals
for any three consecutive months. At that time FCB will credit the Client X% of
the previous month POD charge.

 

3. Statement Preparation and Mailing

 

STATEMENT INSERT HANDLING:

 

  •   Client will submit statement insert instructions to FCB on the Insert
Instruction Form 30 days prior to scheduled mailing.

 

  •   Inserts must arrive three business days prior to cycle date to insure
proper handling.

 

  •   Inserts must meet the minimum specifications as defined by FCB.

 

  •   The correct statement insert(s) will be included in the proper statements.

 

SERVICE LEVELS:

 

Note: If Client uses a third party vendor (or in-house processing) for core
account processing add 1 business day from receipt of the file from the client
to all dates quoted below.

 

  i) Complete and mail statements with enclosures

 

  •   The standard performance level for personal statements is 3 business days
following the statement cycle date.

 

  •   The standard performance level for Commercial statements is 4 business
days following the statement cycle date.

 

  •   Statements missing 3 or less items will be mailed with a missing item
notice within 1 business day following the standard.

 

  •   Statements missing more than 3 items will be researched using Check Image
Archive and mailed within 2 business days following standard.

 

  •   If copies of the missing items cannot be located in Check Image Archive,
statements will be mailed with missing item notices.

 

  ii) Complete and mail statements with Image enclosures

 

  •   The standard performance level for personal statements is 3 business days
following the statement cycle date.

 

  •   The standard performance level for Commercial statements is 4 business
days following the statement cycle date.

 

  •   Statements missing 3 or less images will be mailed with a missing image
notice within standard. Statements missing more than 3 images will be



--------------------------------------------------------------------------------

researched using Check Image Archives and mailed within 2 days following
standard. If copies of the missing items cannot be located in Check Image
Archives, statements will be mailed with missing item notices.

 

iii) Complete and mail statements without enclosures

 

Standard: The standards without enclosures are:

 

DDA/Personal: 2 business days following statement cycle date

 

DDA/Commercial: 3 business days following statement cycle date

 

Savings/Time Deposit: 6 business days following statement cycle date

 

Loans: 2 business days following statement cycle date

 

iv) Serial Sort, ARP and CD ROM Statements

 

Standard: The standards for Serial Sort, ARP and CD ROM statements are:

 

Serial Sort:    7 business days following statement cycle date ARP:    7
business days following statement cycle date CD ROM:    7 business days
following statement cycle date

 

Note: CD ROM disks will be reviewed for quality before distribution. Statements
missing more than 3 images will receive a notice along with the CD.

 

  •   The correct customer’s checks will accompany the statement.

 

  •   Hold statements that are properly labeled will be sent to Client for
handling.

 

  •   The correct number of statement pages is in the envelope.

 

  •   Notice of missing item(s) will be included in the statement if the
statement is missing 3 or fewer enclosures.

 

  •   FCB will monitor and report delays for receipt of statement print to
Client within 24 hours of the expected time of receipt.

 

SERVICE QUALITY GOALS:

 

1) Accuracy of Customer Mailings

 

99.9% accuracy (10 errors per 10,000 customer mailings)

 

2) Timeliness of Customer Mailings

 

99.9% of statements will be rendered each month within the number of business
days indicated above.



--------------------------------------------------------------------------------

3) Crippled Statements (statements missing item or image enclosures)

will account for no more than 1.5% of total statements rendered monthly.

 

PROCESS:

 

  •   Client will provide to FCB Client Bank Services a monthly electronic
listing of all reported statement rendering errors containing required data
elements for the previous month by the fifth business day. FCB will notify the
client of specific non-performance issues by submitting a service incident
report with accompanying documentation to the designated FCB Client Bank
Relationship Manager.

 

  •   Performance measurement will be furnished to the client monthly.

 

MEASUREMENT: Percent of Total Customer Mailings Rendered Quarterly

 

FEE ADJUSTMENTS AND CREDITS:

 

  i. Accuracy -

 

FCB will incur a penalty if FCB misses any one of the above stated service goals
for the quarter. At that time FCB will credit the Client X% of the previous
month statement rendering charge (excluding any pass through charges such as
postage and presort).

 

  ii. Timeliness -Crippled Statements -

 

FCB will incur a penalty if FCB misses any one of the above service goals
related to timeliness for any three consecutive months. At that time, FCB will
credit the client X% of the previous statement rendering charge (excluding any
pass- through charges such as postage and presort).

 

4. Day two processing of exception items. (This includes both inbound and
outbound return items and the processing of “No Master” items daily.)

 

DESCRIPTION:

 

The correct items will be returned based upon information provided via the
Online NSF & Returns system. All outgoing return items over $2,500.00 are
reported through the EARNS system.

 

SERVICE GOAL: 99.91% (9 errors per 10,000 items)

 

PROCESS:

 

  i. Client will provide to FCB Client Bank Services a monthly electronic
listing of all reported exception processing errors containing required data
elements for the previous month by the fifth business day. FCB will notify the
client of specific non-performance issues by submitting a service incident
report with accompanying documentation to the designated FCB Client Bank
Relationship Manager.

 

  ii. Performance measurement will be furnished to the client monthly.

 

MEASUREMENT: Percent of Total Exception Items



--------------------------------------------------------------------------------

PENALTIES: FCB will incur a penalty if FCB misses the above stated service goals
for any three consecutive months. At that time FCB will credit the Client X% of
the previous month “Return Items” charge.

 

5. Exclusive Remedy. The fee adjustments and credits described above constitute
Client’s sole monetary remedy for any failure by FCB to comply with the
performance standards related to the Services or for any other errors in
connection with such Services. However, the Client’s right to terminate this
Agreement as provided in Section 10.b. of the Agreement is in addition to its
right to such fee adjustments and credits. Unused credits do not convert to
refunds.

 

If FCB fails to comply with the performance standards set forth above for a
period of X consecutive months (unless due to causes outside FCB’s control), FCB
will develop with Client an mutually agreeable plan to address the performance
issues. If, after the mutually agreeable plan is developed and implemented, FCB
further fails to comply with the performance standards for X additional months
(unless due to causes outside FCB’s control), Client may terminate this
Agreement “for cause” without payment of the termination fee provided in Section
10.e. of the Agreement.

 

Further, if FCB fails to comply with the performance standards set forth above
(unless due to causes outside FCB’s control) for a period of X consecutive
months, or for a total of X months in a calendar year, Client may terminate the
Agreement “for cause” without payment of the termination fee provided in Section
10. e. of the Agreement.



--------------------------------------------------------------------------------

* Please note that anything marked out with “X” in this Schedule A to Master
Agreement for Banking Support Services hereto indicates that such information
has been redacted pursuant to a confidential treatment request being
simultaneously filed with the Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934 and Section 552(b)(4) of the Freedom of
Information Act.

 

First Citizens Bank

 

CLIENT BANK PRICING

 

CapitalBank (South Carolina)

Schedule A

 

EFFECTIVE January 2005 THROUGH December 2005

 

DESCRIPTION

--------------------------------------------------------------------------------

   MONTHLY
FEE


--------------------------------------------------------------------------------

TRANSACTION PROCESSING / CBO     

CD ROM - per detail tran

   XXXX

*Exception Handling (NSF & Returns)

   XXXX

- subject to re-pricing upon implementation of new image enabled system

   XXXX

Foreign Items for Collection

   XXXX

- Also, a float adjustment will be made to the client bank due to/due from
account for the # of days in collection

   XXXX

*POD:

   XXXX

*Per item

   XXXX

Prime pass items excluding inclearing & preencoded items. Sources are teller,
back room, related control documents

   XXXX

*Adjustments (85% of total)

   XXXX

Total of all adjustments advices created

   XXXX

*Exception Item Pass (per item)

   XXXX

All prime pass On Us debits

   XXXX

*Image Archive (per image archived includes retrievals)

   XXXX

*Inclearings & Preencoded items

   XXXX

Includes all inclearing items, preencoded items, & related control documents

   XXXX

*Rejects - Inclearing Surcharge

   XXXX

Items with no MICR or unreadable RT

   XXXX

*Rejects - POD Surcharge

   XXXX

Items with no MICR or unreadable RT

   XXXX

Research (per photo copy)

   XXXX

Research Adjustments (completed)

   XXXX

STATEMENT RENDERING:

   XXXX

*Enclosure (image/substitute checks only)

   XXXX

*Zero Enclosures

   XXXX

*Image Statements

   XXXX

*STATEMENT Envelops (per envelope)

   XXXX

*STATEMENT Printing (per page)

   XXXX

Statement Inserts (advertising etc. per item)

   XXXX

REMOTE ACCESS:

   XXXX

- Dial Up Access (one time setup fee)

   XXXX

- Dial Up Access Support (monthly per key)

   XXXX

- VPN Access (one time per key)

   XXXX

- VPN Access Support (monthly per key)

   XXXX

- Secure Internet Access (Email only, or Full Access)

   XXXX

Standard Fees - Management/Technical/Professional/Consulting

   XXXX

Standard Fees - Clerical/Admin

   XXXX

Transportation Administration Fees (per drop per month)

   XXXX NETWORK MANAGEMENT    XXXX

 

6/18/2005   Page 1 of 2   CONFIDENTIAL



--------------------------------------------------------------------------------

DESCRIPTION

--------------------------------------------------------------------------------

   MONTHLY
FEE


--------------------------------------------------------------------------------

Network Management (per line drop monthly fee)

   XXXX

File Transmissions

   XXXX

PASS THRU CHARGES (subject to change based upon vendor price changes)

    

Advantis

    

CD ROM Initial Software

    

CD ROM Annual Software Maint.

    

CLEARING OF OUTGOING TRANSIT ITEMS:

    

- In State per item

   XXXX

- Out of State per item

   XXXX

TRANSPORTATION OF OUTGOING TRANSIT ITEMS

   XXXX

- In State per item

   XXXX

- Out of State per item

   XXXX

Image ready forms – creation and printing + 5% handling fee

    

Data Lines and Equipment - Equip only

    

Data Lines and Equipment - Lines only

    

Statement Inserts

    

Postage/Presort Charges

    

Purchasing

    

Transportation & Holiday Weekend Special Pickups

    

 

TRANSACTION PROCESSING / CBO DISCOUNTS:

 

A volume discount credit will be applied to the total amount of CBO monthly
charges from the CBO items having an asterisk (*) above, according to the
following schedule:

 

Total Monthly Volume Range (POD)

--------------------------------------------------------------------------------

   DISCOUNT


--------------------------------------------------------------------------------

XXX

   XXX    XX

XXX

   XXX    XX

XXX

   XXX    XX

XXX

   XXX    XX

XXX

   XXX    XX

 

CONFIDENTIALITY:

 

All pricing, terms, services, etc. described or referred to herein are
confidential and proprietary and can

not be distributed, duplicated, transferred, etc., to any third party without
prior written approval from First Citizens Bank.

 

6/18/2005   Page 2 of 2   CONFIDENTIAL



--------------------------------------------------------------------------------

* Please note that anything marked out with “X” in this Addendum A-1 to Master
Agreement for Banking Support Services indicates that such information has been
redacted pursuant to a confidential treatment request being simultaneously filed
with the Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934 and Section 552(b)(4) of the Freedom of Information Act.

 

ADDENDUM A-1

to

Master Agreement for Banking Support Services

Between

First-Citizens Bank & Trust Company and CapitalBank

 

This Addendum A-1 (the “Addendum”) to the Master Agreement for Banking Support
Services (“Agreement”) dated on or about June 15, 2005 (the “Agreement”),
between CapitalBank (“Client”) and First-Citizens Bank & Trust Company (“FCB”),
is entered into contemporaneously with the Agreement. Capitalized terms in this
Addendum have the meaning given in the Agreement unless another meaning is given
in this Addendum.

 

The parties agree as follows:

 

1. Outgoing Transit Items

 

FCB will process and clear outgoing transit items for Client using the same
processes FCB uses for the clearing of all other transit items (including image
and paper exchange). The fee paid by Client to FCB for the processing of
outgoing transit items is set forth in Schedule A to the Agreement. For the
XXXXX of the Agreement and XXXXXX, the fee paid by Client for processing of
outgoing transit items will not exceed the amount set forth in the original
Schedule A in effect as of the execution of the Agreement.

 

2. Branch Image Capture

 

  a. At such time as FCB has available the necessary hardware and software to
implement Branch Image Capture, FCB agrees to make such hardware and software
available to Client under one of the following options:

 

  i. Client will pay FCB an amount equal to FCB’s then current XXXXXXXX; or

 

  ii. Client will pay FCB a per item fee as calculated by FCB based on
XXXXXXXXX.

 

  b. At such time as Client begins using the Branch Image Capture hardware and
software, FCB will XXXXX the POD per item fee set forth in Schedule A by the
greater of (i) FCB’s XXXXXXXXXX and (ii) X%.

 

  c. FCB will not require Client to implement Branch Image Capture during the
first 36 months of the contract term.



--------------------------------------------------------------------------------

3. FCB Item Processing Facility

 

To accommodate the processing of Client items, FCB will use its best efforts to
open an item processing facility in the Anderson, South Carolina area (the “Item
Processing Facility”) as soon as reasonably possible following execution of the
Agreement. FCB and Client agree to mutually explore the possibility of FCB
leasing the space for the Item Processing Facility from Client; however, nothing
herein will prohibit FCB from leasing or obtaining space other than from Client
for the Item Processing Facility. In the event the Item Processing Facility is
not available for use for processing by the Implementation Date, FCB will
reimburse to Client any additional distance charges made by the courier to
courier items to Columbia, South Carolina instead of Anderson, South Carolina,
until the Item Processing Facility is opened.

 

4. Employment Opportunities

 

For the twelve-month period following the Effective Date of the Agreement, FCB
agrees to notify Client of any employment openings at FCB’s item processing
centers located in South Carolina, and Client in its discretion may notify its
employees of such openings. Any Client applicants for such positions will be
subject to FCB’s standard application and hiring requirements and procedures.

 

5. Confidentiality

 

The provisions of this Addendum A-1 are subject to the confidentiality
obligations set forth in section 14 of the Agreement.

 

6. Contract Signing XXXXXXXX

 

  a. FCB agrees to issue an XXXXXXXXX XXXXXXX of $X ($X for Item Processing + $X
for Statement printing and rendering + $X for T-Tech support services + $X to
cover additional HW maintenance costs) upon the signing of the Agreement.

 

  b. Client agrees that in the event Client fails to continue the aforementioned
services for, or a notice of termination is given or the Agreement otherwise is
terminated at any time prior to the end of, the original 63-month term of the
Agreement (including, without limitation, termination by Client as described in
Exhibit B-2), Client shall return to FCB, within thirty (30) days of
termination, a pro-rated portion of the applicable contract signing XXXX
(prorated over the sixty three (63) month period beginning on the Implementation
Date), in addition to termination fees, if applicable, described in Section 10
of the Agreement.

 

7. Acceptance Testing

 

  a. Prior to implementation (“go live” processing), FCB will test the file
formatting for file transfers to Precision and ITI (“Third Party Vendors” to
Client) associated with the Services, using a test file. Client shall cause the
Third Party Vendors to cooperate with FCB by providing prescribed file formats
and related information and by cooperating in a timely matter with the testing.



--------------------------------------------------------------------------------

  b. The parties will mutually agree on a target or planned implementation date
(as may be revised by the parties from time to time) in connection with
development of specifications after contract execution. FCB will initiate the
testing referenced in Section 7.a. above at least thirty (30) days prior to the
planned implementation date, provided that FCB shall not be responsible for any
delays outside FCB’s control including (but not limited to) any delays caused by
Capital Bank or a Third Party Vendor and provided that FCB has all necessary
information regarding file formats and file transfer protocols from the Third
Party Vendors no later than 150 days prior to the planned implementation date.
In the event FCB is not able to successfully transmit test files to the Third
Party Vendors in the prescribed file format within fifteen (15) days prior to
the planned implementation date due to FCB’s failure, FCB shall have forty-five
(45) days to correct its failure and perform re-testing. In the event FCB is not
able to correct its failure within this forty-five (45) day period, Capital Bank
may terminate the Agreement by written notice to FCB (provided no later than
thirty (30) days after the expiration of FCB’s cure period but in any event
before the Implementation Date) with return of the entire contract signing
XXXXX.

 

8. The following is added to the end of Section 4.a. of the Agreement: FCB
agrees not to increase the fees (excluding fees described in Section 4.b.)
through December 31, 2006. As to any time thereafter, the fees may be increased
or decreased by FCB, from time to time effective after 45 days Notice. However,
in any calendar year, the aggregate of increases shall not exceed the lesser of
(i) X%, or (ii) the corresponding annual percentage increase (if any) in the
U.S. Department of Labor, Consumer Price Index for All Urban Households (“CPI”)
plus X% using the prior twelve (12) month period ending with the immediately
prior calendar quarter. No change in the fees shall be effective earlier than 45
days after Notice of the change is given to the Client. These limitations on
increases shall not apply to “pass-through” charges as defined in Section 4.b.

 

9. Section 10.c. of the Agreement is amended to insert the following: If FCB
chooses to terminate the Agreement without cause under the last sentence of
Section 10.b., or if the Client terminates the Agreement “with cause” under
Section 10.b., then (i) FCB will perform de-conversion as described in Section
10a of the Agreement without charge to the Client, (ii) upon Notice given at
least one hundred twenty (120) days prior to the intended termination date, the
Client may postpone the intended termination date of any data and item
processing Services for a period of up to 360 days, and any other Services for a
period of up to 180 days, in order to permit the Client adequate time to effect
a reasonable transition and conversion from FCB to another service provider
(including the Client, if the Services will thereafter be provided by the Client
“in-house”), (iii) FCB will reimburse any actual costs paid by the Client for
file conversion to Client’s new provider for the same services as those provided
in this Agreement (the “New Provider”) at FCB’s then prevailing standard hourly
rate for a maximum of 120 man hours, and (iv) FCB will pay to Client any higher
amount that Client must pay to its New Provider, for the same services as those
provided in this Agreement, from the date of termination to the expiration of
the original 63-month term, as opposed to the amount that Client would have paid
to FCB under this Agreement for the same period (using for calculation purposes
the amount of the average monthly bill from FCB to the Client for the Services



--------------------------------------------------------------------------------

over the 6 full calendar month period immediately prior to termination excluding
any one-time or pass through charges), and provided that Client uses reasonable
efforts to obtain a competitive price from the New Provider; however, in any
event, FCB shall not be required to pay Client more than X percent (X%) of the
estimated amount that Client would have paid FCB (if the Agreement had not been
terminated) for the period from the date of termination to the expiration of the
original 63-month term (using for calculation purposes the amount of the average
monthly bill from FCB to the Client for the Services over the 6 full calendar
month period immediately prior to termination excluding any one-time or pass
through charges). Client shall provide to FCB reasonable documentation relating
to the items of cost and expenses for the New Provider.

 

10. The termination fee indicated in Section 10.e. of the Agreement is as
follows:

 

With respect to Terminated Services when this entire Agreement is not
terminated:

 

  a. If the Services are terminated during the first 36 months of the original
63-month term, the termination fee is (i) the amount of the average monthly bill
from FCB to the Client for the Terminated Services (over the most recent 6 month
period) excluding any one-time or pass through charges, multiplied by (ii) the
number of months remaining in the original 63-month term (calculated as though
the Services were not being terminated, and with a portion of a month being
counted as a fraction of a month equal to the number of days in such fractional
month divided by 30).

 

  b. If the Services are terminated after the first 36 months of the original
63-month term, the termination fee will be calculated by taking the result from
subparagraph a. above multiplied by X (X%).

 

With respect to termination of this entire Agreement:

 

  x. If the Agreement is terminated during the first 36 months of the original
63-month term, the termination fee is (i) the average monthly bill from FCB to
the Client for all Services (over the most recent 6 month period excluding any
one-time or pass through charges), multiplied by (ii) the number of months
remaining in the original 63-month term (calculated as though the Agreement was
not being terminated, and with a portion of a month being counted as a fraction
of a month equal to the number of days in such fractional month divided by 30).

 

  y. If the Agreement is terminated after the first 36 months of the original
63-month term, the termination fee will be calculated by taking the result from
Subparagraph x. above multiplied by X (X%).



--------------------------------------------------------------------------------

11. Except as provided above, the Agreement is in effect in accordance with its
terms.

 

ACCEPTED AND APPROVED:

 

FIRST-CITIZENS BANK & TRUST COMPANY   CAPITALBANK (South Carolina) By:   
Timothy D. Seamon   By:   James A. Lollis Signature:   

/s/ Timothy D. Seamon

--------------------------------------------------------------------------------

  Signature:  

/s/ James A. Lollis

--------------------------------------------------------------------------------

Title:    SVP   Title:   EVP/COO Date:    6/14/2005   Date:   June 15, 2005

 

NBMAIN\634692\1